Citation Nr: 1227508	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-43 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected lumbar stenosis with degenerative disc disease (DDD), currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida awarded an increased disability rating for the service-connected lumbar spine disability from 10 percent to 20 percent, effective May 28, 2008 (date of receipt of the increased rating claim).

The Veteran was scheduled to appear at the St. Petersburg RO for a videoconference hearing before a Veterans Law Judge on January 26, 2012.  On January 25, 2012, the Veteran, through his attorney, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).  [According to the Veteran's attorney, the Veteran was unable to attend the hearing due to his health problems.]  

Throughout the course of the appeal, the Veteran has repeatedly asserted an inability to retain employment due to his service-connected lumbar spine disability.  See the statement of the Veteran's attorney dated in July 2008 and the Post-Hearing Brief dated in March 2012.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Thus, the TDIU issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues on appeal are REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.  Specifically, as to the service-connected lumbar stenosis with DDD, the Veteran contends that this disability is more disabling than the current 20 percent rating reflects.  Also, as indicated above, the Veteran asserts that he is unable to retain employment due to this service-connected disability.

The Veteran was afforded a VA examination in October 2008.  Subsequently, he has repeatedly contended that his lumbar spine symptoms have worsened.  See, e.g., the Post-Hearing Brief dated in March 2012.

VA treatment records indicate that the Veteran suffers from severe low back pain and is diagnosed with "neurogenic claudication related to lumbar stenosis in a once operated lumbar spine."  See the VA treatment records dated in February 2009.  Moreover, Dr. J.M. has indicated that the Veteran "has superimposed significant osteoarthritis which has been incapacitating him."  See the letters from Dr. J.M. dated in December 2008 and June 2009.  Dr. J.M. further indicated that, "[s]ince osteoarthritis is a chronic degenerative condition, I suspect that [the Veteran] is likely to continue to have lifelong problems with his back.  For that reason, I am requesting that [the Veteran] be considered totally and permanently disabled."  Id.  The Veteran also submitted a private vocational assessment dated in March 2012 in which a vocational rehabilitation consultant opined that the Veteran's lumbar spine disability is functionally limiting and causes him to be unable to sustain any substantial gainful occupation.  See the vocational assessment from Ms. J.M.S. dated March 2012.

The Board notes that Ms. J.M.S. based the findings of her vocational assessment on an independent medical examination that the Veteran purportedly underwent on January 10, 2012.  See the vocational assessment from Ms. J.M.S. dated in March 2012.  This independent medical examination was also discussed by the Veteran's attorney in the Post-Hearing Brief dated in March 2012.  However, the January 10, 2012 private independent medical examination has not been associated with the claims file.  Moreover, in a letter dated in April 2012, a representative of the Veteran's attorney requested a copy of a compensation and pension examination dated on April 10, 2012.  Critically, a review of the Veteran's claims file and Virtual VA file does not contain a report of any such examination.

Accordingly, the medical evidence is unclear and incomplete concerning the current nature and extent of the Veteran's service-connected lumbar stenosis with DDD.  Thus, to ensure that the record reflects the current nature and extent of this disorder, a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected lumbar stenosis with DDD and to the extent of functional occupational impairment associated with this service-connected disability.

Additionally, on Remand, the RO should attempt to obtain copies of the January 10, 2012 private independent medical examination and the purported April 10, 2012 VA examination, as well as any pertinent ongoing treatment records.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Finally, in the Post-Hearing Brief dated in March 2012, the Veteran's attorney noted that, in September 2009, the Veteran had been awarded disability benefits from the Social Security Administration (SSA).  Copies of the SSA decision granting such benefits-as well as the medical records used in support of that award-have not been obtained and associated with the Veteran's claims folder.  On remand, therefore, an attempt should be made to procure copies of these documents and to associate them with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notification letter pertaining to the issue of entitlement to a TDIU.
2. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding low back treatment that the Veteran has recently received.  The Board is particularly interested in records of low back treatment that the Veteran may have received at the VA Medical Center in Miami, Florida or any other VA facility since September 2009, to include copies of any compensation and pension examinations afforded to him (including in particular any VA examination conducted on April 10, 2012).  The Board is also interested in the report of the private independent medical examination that the Veteran underwent on January 10, 2012.  All such available documents should be associated with the claims file.  

3. If a copy of a report of a VA examination conducted on April 10, 2012 is obtained and associated with the Veteran's claims folder, an additional copy of that record should be forwarded to the Veteran's attorney.  

4. Obtain and associate with the claims folder a copy of the September 2009 SSA decision awarding disability benefits to the Veteran-as well as copies of the medical records used in support of the grant.  

5. Then, accord the Veteran an appropriate VA examination for the purpose of determining the nature and extent of his service-connected lumbar stenosis with DDD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies, including X-rays, should be performed.
All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report.  In particular, the examiner should:

a.  Note the results (in degrees) of the range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on the range-of-motion testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range-of-motion loss of the lumbar spine (beyond what is shown clinically).

b.  Discuss the nature and extent of any ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.

c.  Report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, within the past 12 months and specifically note whether these incapacitating episodes are associated with the service-connected low back disability.  [Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.]

d.  Identify any evidence of neurological manifestations due to the service-connected lumbar spine to include any neurological pathology of the lower extremities.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

e.  Address the overall functional impact of the service-connected lumbar stenosis with DDD upon the Veteran's daily and industrial activities.  Specifically, the examiner is asked to opine as to whether the Veteran's service-connected lumbar stenosis with DDD renders him unable to obtain and to maintain gainful employment-in light of his educational background and work experience and with regard to his age.  

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

6. Then, readjudicate the claims for an increased rating greater than 20 percent for the service-connected lumbar stenosis with DDD and for a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

